DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are pending.

Response to Arguments
The objection to Claim 4 is withdrawn.

During a telephone interview 01 August 2022, the Examiner stated the proposed amendments to Claim 1 will traverse the existing prior art rejections. Upon further consideration of the amendment to Claim 1: 

“the at least one operation state includes at least one of a welcome performance state, a meter small display state, a state immediately after turning off, and a good-bye performance state”, 
only one of the four claimed operation states and the corresponding operation state descriptions is required to anticipate the claimed subject matter. The Examiner’s interview claim construction was incorrect.  

The remainder of Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, and 5-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 3. Claim 3 is amended to contain the following limitations: 
“the electronic device includes: 
 the meter display and 
the meter display that draws an image of a state amount”. 

Broadly construed the amended Claim 3 limitation requires a meter display and a meter display that draws an image of a state amount. By differentiating “the meter display” from “the meter display” using the functional language “that draws an image of a state amount” is broadly construed as a first meter display and a second meter display that draws an image of a state amount. 
Applicant discloses the following regarding the electronic device; 
[0015] Further, one aspect relating to a vehicle display system for achieving the above object is a vehicle display system including the vehicle control apparatus, a meter display, and a main display.

[0018] The integrated ECU 10 is also connected to the door speaker 50 and the meter ECU 20, and outputs various sounds from the door speaker 50. The integrated ECU 10 also transmits and receives mutual signals to and from the meter ECU 20. As a signal to be transmitted from the meter ECU 20 to the integrated ECU 10, there is a signal for instructing the meter display 40 to display various images. The integrated ECU 10 is connected to the in-vehicle LAN 70. The integrated ECU 10 acquires a signal indicating the operation state of the vehicle C from the in-vehicle LAN 70.

[0022] Further, the meter ECU 20 acquires information, for drawing on the meter display 40 an image showing a state quantity that continuously changes as the vehicle C travels, through a communication line such as an in-vehicle LAN 70.

There is no disclosed support for a first and a second meter display. Since Claim 3 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention, Claim 3 is rejected under 35 USC §112(a) as new matter. 
Regarding Claims 5 and 6. Claims 5 and 6 are rejected under 35 USC §112(a) for containing the new matter of their parent claim.

In support of compact patent prosecution, the cited limitations from Claim 3 are construed: “the electronic device includes: 
the meter display that draws an image of a state amount”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh (US 2012/0056736).

Regarding Claim 1 (Currently Amended), Katoh teaches a vehicle control apparatus that controls an electronic device provided in a vehicle, the vehicle control apparatus comprising: 
an operation state detection unit [fig. 2 @50] that detects at least one operation state of the vehicle [fig. 6 @Ignition ON, Ignition OFF, Door CLOSED, Door OPEN, ¶0041, “The display control circuit 50 is connected to the in-vehicle LAN 91 to acquire the vehicle information regarding the vehicle from the in-vehicle LAN 91. For example, the vehicle information includes vehicle information indicating an engine on and off state … door information indicating a door condition, such as a door open state and a door closed state, and the like”];
a plurality of internal circuits [fig. 2 @fig. 6c and 6d and 6e and 6f] that operate the electronic device [fig. 2 @100]; and
an energization control unit [fig. 2 @92] that energizes at least one of the internal circuits [fig. 6d], which is determined based on the at least one operation state [fig. 6(a) Ignition ON], wherein:
the energization control unit energizes only a part [fig. 6f is OFF when IGNITION is ON] of the plurality of internal circuits [fig. 2 @fig. 6c and 6d and 6e and 6f];
the at least one operation state includes at least one of a welcome performance state [alternative limitation not addressed], 
a meter small display state [fig. 6(d) before t1, fig. 6(e) before t1 and from t2 until t3], 
a state immediately after turning off [fig. 6 @t1 until t2], and 
a good-bye performance state [fig. 6 from t2 until t3]; 
the welcome performance state is an operation state in which a verification of an electronic key outside of the vehicle is established and a boarding performance condition, including a closing of a driver's door after the driver's door is opened, is satisfied [description of alternative limitation not addressed]; 
the meter small display state [fig. 6(d) before t1, fig. 6(e) before t1 and from t2 until t3] is an operation state in which a small image, such as a status indicator lamp or a mileage [fig. 6(e)], is displayed on a meter display [fig. 1 @70]; 
the state immediately after turning off [fig. 6 from t1 until t2 illustrates the claimed state] is an operation state from when a power supply state [¶0052, “… if the ignition switch 93 is operated by the user to turn off the vehicle ignition at a timing t1, the power supply control circuit 92 stops the voltage application to the ignition relay 94 to cut the electrical conduction between the battery 95 and the display control circuit 50”] is turned off [fig. 4 @t1] until a certain time elapses [fig. 4 @t2-t1]; and
the good-bye performance state [fig. 6 from t2 until t3] is an operation state in which a performance condition at a getting-off of the vehicle is satisfied, the performance condition including a condition where the power supply state is turned off [fig. 6 (a) is OFF] and the driver's door is opened [fig. 6 (b) is OPEN from CLOSED].

Regarding Claim 2 (Original), Katoh teaches the vehicle control apparatus according to Claim 1, wherein:
the at least one operation state of the vehicle includes a plurality of operation states [fig. 6 @Ignition ON, Ignition OFF, Door CLOSED, Door OPEN];
the operation state detection unit detects the plurality of operation states [fig. 6b (Door CLOSED, Door OPEN)] in a state where a power state of the vehicle is in an off state [fig. 6 illustrates door open and closed states are detected when the ignition state is OFF]; and
the energization control unit energizes only a part of the internal circuits in at least another operation state in the state where the power state of the vehicle is in the off state [fig. 6 illustrates when the Ignition is OFF and the Door OPEN 6c and 6d are OFF and 6e and 6f are ON].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Watanabe (US 2007/0078598). All reference is to Katoh unless indicated otherwise.

Regarding Claim 3 (Currently Amended), Katoh teaches the vehicle control apparatus according to Claim 2, wherein: the electronic device includes: 

the  display [fig. 1 @70] that draws an image of a state amount [fig. 8A @232 (fuel Level)] that continuously changes as the vehicle travels and
an image of a state indicator light indicating the operation state [fig. 6b (door open or shut)] of an in-vehicle device.[¶0035, The images formed in the display screen of the liquid d crystal panel 70 are, for example, a door warning image (not shown)”]; the internal circuits includes: 
a first display drawing unit [fig. 6(e)] for drawing an image [fig. 3B @31] on the display [¶0049, “ the display control circuit 50 controls the pixels of the liquid crystal panel 70 based on the acquired vehicle information”]; and 
a second display drawing unit [fig. 6(d)] for drawing an image [fig. 9 @33];
the operation state detection unit detects one of the operation state [fig. 6b @ OPEN] for displaying the status indicator light [¶0035] when the power state of the vehicle is in the off state [fig. 6(a) (ignition OFF)]; and
when the operation state detection unit detects the one of the operation states [fig. 6b @OPEN] for displaying the status indicator light [¶0035] under a condition that the power state of the vehicle is in the off state [fig. 6a @OFF and fig. 6 @P3]; 
the energization control unit does not energize the second display drawing unit [fig. 6d @P3 is OFF], but energizes the first display drawing unit [fig. 6e @P3 is ON] 
Katoh does not teach a meter display and a meter display drawing unit; and a main display and a main display drawing unit that displays at least one of audio-related information and a map
Watanabe teaches a meter display [fig. 5 @31a] and a meter display drawing unit [fig. 2 @36]; and 
a main display [fig. 5 @31b] and a main display drawing unit [fig. 2 @36] that displays at least one of audio-related information [alternate limitation not addressed] and a map [¶0085, “The control unit 36 executes the processing of displaying the map image on the navigation display area 31b of the display unit 31 on the basis of image data transmitted from the navigation device 20, the processing of displaying on the meter display area 31a of the display unit 31 the vehicle speed, the number of revolutions of the engine, the fuel residual amount, the engine cooling water temperature, etc., by an analog display on the basis of the data received from the various kinds of ECUs through the in-vehicle LAN communication unit 35”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a single display device, comprising a plurality of individually controlled display areas, as taught by Watanabe, into the vehicle control apparatus, taught by Katoh, in order to remove the mechanical components associated with a mechanical meter and make it easier to make changes and customizations to the entire combination instrument. 

Regarding Claim 4 (Currently Amended), Katoh teaches the vehicle control apparatus according to Claim 2, wherein: the electronic device includes: 
a display [fig. 1 @70] for drawing an image of a mileage and an image of a state amount [fig. 10 @fuel level] different from the mileage and continuously changing as the vehicle travels [fig. 10]; and
the internal circuits includes: a first display drawing unit [fig. 6e] for drawing an image [odometer] on the display [fig. 1 @70]; and a second display drawing unit [fig. 6d] for drawing an image [fig. 9 @33];
the operation state detection unit detects one of the operation states for displaying the mileage [fig. 6b @OPEN, fig. 6 @P3] when the power state of the vehicle is in the off state [fig. 6a @OFF]; and
when the operation state detection unit detects the one of the operation states for displaying the mileage [fig. 6b @OPEN] under a condition that the power state of the vehicle is in the off state [fig. 6a @OFF and fig. 6 @P3], 
the energization control unit does not energize the second display drawing unit [fig. 6d @P3 is OFF], but energizes the first display drawing unit [fig. 6e @P3 is ON]
Katoh does not teach a meter display and a meter display drawing unit; and 
a main display and a main display drawing unit that displays at least one of audio-related information and a map
Watanabe teaches a meter display [fig. 5 @31a] and a meter display drawing unit [fig. 2 @36]; and 
a main display [fig. 5 @31b] and a main display drawing unit [fig. 2 @36] that displays at least one of audio-related information [alternate limitation not addressed] and a map [¶0085, “The control unit 36 executes the processing of displaying the map image on the navigation display area 31b of the display unit 31 on the basis of image data transmitted from the navigation device 20, the processing of displaying on the meter display area 31a of the display unit 31 the vehicle speed, the number of revolutions of the engine, the fuel residual amount, the engine cooling water temperature, etc., by an analog display on the basis of the data received from the various kinds of ECUs through the in-vehicle LAN communication unit 35”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a single display device, comprising a plurality of individually controlled display areas, as taught by Watanabe, into the vehicle control apparatus, taught by Katoh, in order to remove the mechanical components associated with a mechanical meter and make it easier to make changes and customizations to the entire combination instrument. 

Regarding Claim 5 (Original), Katoh in view of Watanabe teaches the vehicle control apparatus according to Claim 3, wherein:
the state amount to be drawn on the meter display [Watanabe: fig. 5 @31a illustrates a speedometer] includes a vehicle speed.

Regarding Claim 6 (Original), Katoh in view of Watanabe teaches the vehicle control apparatus according to Claim 3 included in
a vehicle display system [Watanabe: fig. 2 @30] comprising:
the meter display [Watanabe: fig. 2 @31a]; and
the main display [Watanabe: fig. 31b].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Kojima (US 2019/0210459). All reference is to Katoh unless indicated otherwise.

Regarding Claim 7 (New), Katoh teaches the vehicle control apparatus according to Claim 1, wherein the at least one operation state includes each of 
the meter small display state [fig. 6(d) before t1, fig. 6(e) before t1 and from t2 until t3];
the state immediately after turning off [fig. 6 @t1 until t2], and 
the good-bye performance state [fig. 6 from t2 until t3]
Katoh does not teach an operation state in which verification of an electronic key outside of the vehicle is established and a boarding performance condition, including a closing of a driver's door after the driver's door is opened is satisfied
Kojima teaches an operation state in which verification of an electronic key outside of the vehicle is established and a boarding performance condition, including a closing of a driver's door after the driver's door is opened is satisfied [¶0040, “The vehicle 12 is in the first state; the electronic key 56 is detected inside or outside the vehicle; at least one of the closed doors (all the doors were assumed to be closed initially) was opened and then all the doors are opened again (for example, the case the driver carrying the electronic key 56 gets in the vehicle) (see FIG. 4)”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a vehicle state based on detecting an electronic key outside a vehicle and detecting a vehicle door being open and shut, as taught by Kojima. into the vehicle control apparatus taught by Katoh in order set a vehicle state based on a driver who holds vehicle control authorization approaching and entering a vehicle, in preparation for starting the vehicle and operating the vehicle. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694